DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The related application under the heading “related application information” line 1 has been matured into a patent No.  11,146,238, therefore the application should be updated to a patent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant admitted prior Art (APA) (see Figs. 3 and 6, and the discussion in para. 0039-0040, 0049-0050, respectively) in view of Tai (US 7965015).
APA discloses the claimed method of fabricating filters, comprising: 
bonding a back surface of a piezoelectric plate 310/610A to a surface of a substrate 110/ 320/620 (see Figs. 3 and/or 6); 
    PNG
    media_image1.png
    263
    521
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    268
    737
    media_image2.png
    Greyscale

performing thickness measurements ts/tfd/tbd /tm of a thickness of the piezoelectric plate 110 at a plurality of positions on the piezoelectric plate (see Fig. 2); 

    PNG
    media_image3.png
    509
    684
    media_image3.png
    Greyscale

removing excess material from 655a front surface of the piezoelectric plate in accordance with the thickness measurements to improve a thickness uniformity of the piezoelectric plate (see Fig. 2  of the APA); 
after removing the excess material 650, forming a conductor pattern 630 on the front surface, the conductor pattern including a plurality of ladder filter circuits, each ladder filter circuit comprising at least one shunt resonator and at least one series resonator (see Fig. 6A shunt legend), each of the shunt and series resonators comprising an interdigital transducer (IDT) (see Fig. 6A); and 
forming cavities 640’s in the substrate such that portions of the piezoelectric plate form a plurality of diaphragms spanning respective cavities (see Fig. 6A), 
wherein, after the cavities are formed, interleaved fingers of each IDT are on a respective one of the plurality of diaphragms (see Figs. 6 for the interleaved fingers 630 of each IDT, further Fig. 1 appears to teach the same such as plurality interleaved fingers of each IDT are on a respective one of the plurality of diaphragms).
If argues that the APA lacks of “moving excess material from front surface of the piezoelectric plate in accordance with the thickness measurements to improve a thickness uniformity of the piezoelectric plate” then refer to Tai (see Fig. 11-13 depict the process of removing and thinning).  Therefore, it would been obvious to one having an ordinary skill in the art at the effective filing date of the invention to employ the Tai’s teaching as noted above onto the invention of APA in order to facilitate the fabrication process the motivation for the combination can be obtained from either reference (see Tai discussed at col. 3, lines 32-35).
As applied to claim 2, refer to Fig. 6A and discussion in para. 0050 for the teaching of attaching of the sacrificial substrate 655 during bonding and removing or thinning after bonding.
As applied to claims 3, 6 refers to Tai col. 8, lines 6-7 for polishing process on piezoelectric plate. 
As applied to claim 5, regarding “wherein removing excess material is performed with a scanning ion mill”.  Since scanning ion mill is known process is therefore not inventive when departing from either APA/Tai as modified and common general knowledge. 
As applied to claim 10, regarding the post processing to ensuring free of damage prior to the forming conductive pattern without exercising any inventive skills.
Claim 11 do not appear to further limit the claimed method since no method steps set forth in this claim. 
As applied to claim 13, it would have been an obvious matter of design choice to choose any desired removing process including removing excess material in accordance with the thickness map, since applicant has not disclosed that these features are critical, patentably distinguishing features and it appears that the invention would perform equally well with the thinning process as indicated in Fig. 2 of the APA and the thickness map such as ts, tfd, tbd, tm.

    PNG
    media_image3.png
    509
    684
    media_image3.png
    Greyscale


Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH N TRINH whose telephone number is (571)272-4569. The examiner can normally be reached M-TH ~6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Dung Vo can be reached on 5712724690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH N TRINH/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        

mt